IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1943
                               Filed March 7, 2018


IN THE INTEREST OF L.S.,
Minor Child,

S.S.-W., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals from the termination of her parental rights to her child.

AFFIRMED.




       Zachary C. Priebe of Jeff Carter Law Offices, P.C., Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Brent M. Pattison of Drake Legal Clinic, Des Moines, guardian ad litem for

minor child.




       Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                               2


DANILSON, Chief Judge.

          A mother appeals from the termination of her parental rights to her child,

L.S.,1 pursuant to Iowa Code section 232.116(1)(h) (2017). The mother asserts

the State failed to prove the child could not be returned to her care at the time of

the termination trial, failed to make reasonable efforts to reunify mother and child,

should have allowed her additional time to achieve reunification, and the close

bond between mother and child should weigh against termination. On          our   de

novo review, see In re D.W., 791 N.W.2d 703, 706 (Iowa 2010), we find no merit

in any of the mother’s claims, and we therefore affirm.

          L.S. was born in November 2016 to the mother, who was then sixteen

years old; had a history of delinquency; had struggled to have any control over

her own temper; had a long history of mental-health struggles, violent outbursts,

and assaults on people and property; and was in the custody of Juvenile Court

Services. A removal order was entered shortly after birth, however, the mother

and infant’s location was unknown.             The mother and child were located on

December 4—the infant was placed in foster care and the mother was placed in

detention. The child was moved to a long-term, foster-family placement, where

she is doing well and has become integrated in the family.

          Unfortunately, the mother has not fared well over the course of these

proceedings. Her mental health and behavior have continued to be troublesome

issues.      She has been offered numerous services, has been in and out of

treatment and detention, and has struggled to find a program in which she can

function and learn to control her anger.             When the mother has been in a

1
    The father has not appealed the termination of his parental rights.
                                             3


controlled setting, she has exercised supervised visits with L.S., which generally

go well. However, when the mother is “in the community,” she does not exercise

visits regularly and has not made the child a priority. At the time of the hearing

on the petition to terminate parental rights in September 2017, the mother was

again in detention,2 was expecting her second child, and was hoping to find a

structured custodial setting suitable for her mental-health needs.

       The State has proved by clear and convincing evidence that the child is

three years of age or younger, has been adjudicated a child in need of

assistance, has been out of the mother’s custody for more than the statutory six

consecutive months, and could not be returned to the mother’s care at the time of

the termination hearing.3 Consequently, grounds for termination of her parental

rights have been proved under Iowa Code section 232.116(1)(h).

       The mother has not identified any specific shortcomings in providing

services to her. We agree with the juvenile court the mother has been provided

not only reasonable services but “extraordinary” services, though she has been

unable to benefit sufficiently from the services to provide her child with safe and

stable care. The mother is herself in need of extensive and extended assistance

to deal with her own past traumatic experiences and to achieve some semblance


2
  The mother testified she had seven delinquency cases of “assaults mostly.”
3
  The mother’s brief provided the court with information outside of the record. In
reaching our conclusion, we did not consider facts that were not a part of the record.
See Iowa R. App. P. 6.801 (stating record on appeal consists of the “original documents
and exhibits filed in the district court . . . , the transcript of proceedings, if any, and a
certified copy of the related docket and court calendar entries prepared by the clerk of
the district court”); Ranes v. Adams Labs., Inc., 778 N.W.2d 677, 697 n.4 (Iowa 2010)
(excluding from discussion evidentiary facts proposed by plaintiff outside the record);
Alvarez v. IBP, Inc., 696 N.W.2d 1, 3 (Iowa 2005) (“[T]he appellate courts cannot
consider materials that were not before the district court when that court entered its
judgment.”).
                                           4


of self-sufficiency and stability. We do not find this to be an appropriate case to

allow additional time to seek reunification.      See Iowa Code       § 232.104(2)(b)

(allowing the juvenile court to grant an additional six months but, to do so, the

court must make a determination the need for removal will no longer exist at the

end of the extension). We do not question the mother’s love for the child, but the

mother must tend to her own needs before she can become a responsible

parent. A child should not be required to continuously wait for the parent to

become mature, stable, and reliable. See D.W., 791 N.W.2d at 707.

          As noted, the child is integrated and doing well in her current placement

with a family who has expressed the desire to make her a permanent part of the

family. We conclude termination of the mother’s parental rights is in the child’s

best interests.     See Iowa Code § 232.116(2) (setting forth the factors in

determining the child’s best interests).       And while there is a bond between

mother and child, this is not a situation in which “termination would be detrimental

to the child at the time due to the closeness of the parent-child relationship.”4

See id. § 232.116(3)(c). We affirm the termination of the mother’s parental rights

to L.S.

          AFFIRMED.




4
  The statutory factors weighing against termination are permissive, not mandatory. See
In re D.S., 806 N.W.2d 458, 474-75 (Iowa Ct. App. 2011). The court has discretion,
based on the unique circumstances of each case and the best interests of the child, to
apply the factors in section 232.116(3) to save the parent-child relationship. See In re
A.M., 843 N.W.2d 100, 113 (Iowa 2014). Our consideration is not merely whether there
is a parent-child bond, “our consideration must center on whether the child will be
disadvantaged by termination, and whether the disadvantage overcomes” the parent’s
inability to provide for the child’s developing needs. See D.W., 791 N.W.2d at 709.